DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  
Examiner’s Comments
2.	This office action is in response to the argument/remarks received on 7/16/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-36 are pending.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of articulation joints along a length thereof” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




5.	Claims 21-23, 27, 31-33 and 34-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blier et al. (US 2009/0182354) hereinafter (“Blier”).
With regard to claim 21, Blier discloses a replaceable stapling assembly (100 Fig. 1) for use with a surgical instrument (fig.2), the replaceable stapling assembly comprising: a cartridge body (112 including body); staples (staple cartridge houses a plurality of staples Par 0006) removably housed in said cartridge body (112) and configured to be deployed into tissue; a knife slot (118) extending along a longitudinal axis; a knife bar (194) configured to move along said knife slot (118) during a cutting stroke; and a cylindrical bore (134) extending through the longitudinal axis, wherein said cylindrical bore (134) is structured and positioned to slidably guide a knife bar drive member (172) during the cutting stroke.  
With regard to claim 22, Blier discloses a replaceable stapling assembly (100), wherein said cylindrical bore (134) extends distally to a bore end, and wherein said bore end is proximal to a distal end of said cartridge body (112).  
With regard to claim 23, Blier discloses a replaceable stapling assembly (100), wherein said knife bar (194) comprises an upright knife edge (193).  
With regard to claim 27, Blier discloses a replaceable stapling assembly (100), for use with a surgical instrument (fig.2), the replaceable stapling assembly comprising: a shaft portion (107);2 306284119 v1Preliminary Amendment dated June 9, 2020Application No. 16/556,987opposing jaws (112,  114) extending distally from said shaft portion, wherein at least one of said opposing jaws (114) is movable between an open position and a closed position to clamp tissue therebetween; a staple cartridge (112) comprising a plurality of staples (staple cartridge houses a plurality of staples Par 0006); a knife slot (118) extending along a longitudinal axis; a knife bar (194) configured to move along said knife slot (118) to cut tissue clamped between said opposing jaws; a cylindrical bore (134) extending along the longitudinal axis; and a drive member (172) configured to drive said knife bar (194), wherein said drive member (172) is slidably received in said cylindrical bore (134).  
With regard to claim 31, Blier discloses a replaceable stapling assembly (100), further comprising: a top cam driver (195, 199) configured to cammingly engage one of said opposing jaws (114); and a bottom cam driver (187) configured to cammingly engage another of said opposing jaws (112).  
With regard to claim 32, Blier discloses a replaceable stapling assembly (100), wherein said cylindrical bore (134) extends distally to a bore end, and wherein said bore end is proximal to a distal end of said staple cartridge (112).  
With regard to claim 33, Blier discloses a replaceable stapling assembly (100), wherein said knife bar (194) comprises an upright knife edge (193).  
With regard to claim 34, Blier discloses a replaceable stapling assembly (100), for use with a surgical instrument (fig.2, the replaceable stapling assembly comprising: a cartridge body (112); 3306284119 v1Preliminary Amendment dated June 9, 2020Application No. 16/556,987staples ( see Par 0006) removably housed in said cartridge body (112) and configured to be deployed into tissue; a knife slot (118) extending along a longitudinal axis; a knife bar (194) configured to move along said knife slot (118); and a tubular opening (134) extending along the longitudinal axis, wherein said tubular opening is structured and positioned to slidably receive a round drive member (172) coupled to said knife bar (194).  
With regard to claim 35, Blier discloses a replaceable stapling assembly (100), wherein said tubular opening (134) extends distally to a bore end, and wherein said bore end is proximal to a distal end of said cartridge body (112).  
With regard to claim 36, Blier discloses a replaceable stapling assembly (100), wherein said knife bar (14) comprises an upright knife edge (193).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 24-26 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (“Blier”) in view of Shelton, IV et al.
 (US 2007/0175950).
With regard to claim 24, Blier discloses a replaceable stapling assembly (100), further comprising a shaft portion (107) and articulation except for comprising a plurality of articulation joints along a length thereof.  
However, Shelton ‘950 teaches a shaft portion (8) comprising a plurality of articulation joints (14) along a length thereof. 
In view of Shelton, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Blier with a plurality of articulation joints in order to articulate the replaceable stapling assembly to desired position during stapling operation.
With regard to claim 25, modified Blier discloses a replaceable stapling assembly (100), further comprising said knife bar drive member (172), and wherein said knife bar drive member comprises a flexible rod (172) extending through at least one articulation joint (179, 181 or Shelton).  
With regard to claim 26, modified Blier discloses a replaceable stapling assembly (100), wherein said flexible rod (172) comprises a round perimeter.  
With regard to claim 28, Blier discloses a replaceable stapling assembly (100), further comprising a shaft portion (107) and articulation except for comprising a plurality of articulation joints along a length thereof.  
However, Shelton ‘950 teaches a shaft portion (8) comprising a plurality of articulation joints (14) along a length thereof. 
In view of Shelton, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Blier with a plurality of articulation joints in order to articulate the replaceable stapling assembly to desired position during stapling operation.
With regard to claim 29, modified Blier discloses a replaceable stapling assembly (100), wherein said drive member (172) comprises a flexible rod (172)   extending through at least one articulation joint (179, 181 or Shelton).  
With regard to claim 30, modified Blier discloses a replaceable stapling assembly (100), wherein said flexible rod (172) comprises a round perimeter (see fig.6).  
Response to Arguments
8.	Applicant’s arguments with respect to claims 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
8/18/2021